Back to Form 8-K [form8-k.htm]
Exhibit 10.2



 
NOTICE OF AWARD


State Of Missouri
Office Of Administration
Division Of Purchasing And Materials Management
PO Hox 809
Jefferson City, MO 65102
http://www.oa.mo.gov/purch


 
 
CONTRACT NUMBER
 
C306118005
 
 
CONTRACT TITLE
 
Medicaid Managed Care-Eastern Region
 
AMENDMENT NUMBER
 
Amendment #009 Revised
 
CONTRACT PERIOD
 
July 1, 2007 through June 30, 2008
 
 
REQUISITION NUMBKH
 
NR 886 25758009972
 
VENDOR NUMBER
 
3640504950 1
 
CONTRACTOR NAME AND ADDRESS
 
HARMONY HEALTH PLAN INC
23 PUBLIC SQUARE STE 400
BELLEVILLE IL 62220
 
STATE AGENCY’S NAME AND ADDRESS
 
Dept of Social Services
MO HealthNet Division
PO Box 6500
Jefferson City, MO 65102-6500
 
ACCEPTED BY T'HE STATE OF MISSOURI AS FOLLOWS:
 
 
Contract C306118005 is hereby amended pursuant to the attached Amendment #009
Revised dated 06/25/08
 
 
 
 
BUYER
 
Laura Ortmeyer
 
 
BUYER CONTACT INFORMATION
 
Email: laura.ortmeyer@oa.mo.gov
Phone: (573)751-4579     Fax: (573)526-9817
 
SIGNATURE OF BUYER
 
/s/ Laura Ortmeyer
 
DATE
 
6/27/08
 
DIRECTOR OF PURCHASING AND MATERIALS MANAGEMENT
 
/s/ James Miluski



 

--------------------------------------------------------------------------------


 
 
STATE OP MISSOURI
OFFICE OF ADMINISTRATION
DIVISION OP PURCHASING AND MATERIALS MANAGEMENT (DPMM)
CONTRACT' AMENDMENT
 

 

 AMENDMENT NO.: 009 Revised  RKQ NO.: NR SS6 25758009972  CONTRACT NO.:
C3061I8005  BUYER: Laura Ortmeyer  TITLE: MO Health Net Managed Care - Eastern
Region  PHONE NO.: (573) 751-4579  ISSUE DATE: 06/11/08
 E-MAIL:laura.ortmeyer@oa.mo.gov

 
TO:
HARMONY HEALTH PLAN OF MISSOURI
23 PUBLIC SQUARE STE 400
BELLEVILLE IL 62220



RETURN AMENDMENT NO LATER THAN: 06/25/08 AT 5:00 PM CENTRAL TIME
 
 
RETURN AMENDMENT TO:
 
(U.S. Mail)
 
or
 
(Courier Service)
Div of Purchasing & Matls Mgt (DPMM)
PO BOX 809
JEFFERSON CITY MO 65102-0809
 
Div of Purchasing & Matls Mgt (DPMM)
301 WEST HIGH STREET, ROOM 630
JEFFERSON CITY MO 65101-1517



 
OR FAX TO: (573) 526-9817 (either mail or fax, not both)
 
DELIVER SUPPLIES/SERVICES FOB (Free On Board) DESTINATION TO THE FOLLOWING
ADDRESS:
 
Department of Social Services, MO HealthNet Division
Post Office Box 6500
Jefferson City MO 05102-6500
 
SIGNATURE REQUIRED
 


 
DOING BUSINESS AS (DBA) NAME
 
Harmony Health Plan of Illinois, Inc., d/b/a Harmony Health Plan of Missouri
 
 
LEGAL NAME OF ENTITY/INDIVIDUAL FILED WITH IRS FOR THIS TAX ID NO.
 
Harmony Health Plan of Illinois, Inc
 
MAILING ADDRESS
 
23 Public Square, Suite 400
 
IRS FORM 1099 MAILING ADDRESS
 
200 West Adams Street, Suite 800
 
CITY, STATE, ZIP CODE
 
Belleville, IL 62220
 
CITY, STATE, ZIP CODE
 
Chicago, IL 60606



CONTACT PERSON
 
Ms. Tina Gallagher
EMAIL ADDRESS
 
Tina.Gallagher@wellcare.com
 
PHONE NUMBER
 
(800) 608-8158 Ext. 2405
 
FAX NUMBER
 
(800) 608-8157
 
TAXPAYER ID NUMBER (TIN)
 
36-4050495
 
TAXPAYER ID (TIN) TYPE (Check One)
 
      þ  FEIN             SSN
 
VENDOR NUMBER (IF KNOWN)
 
3640504950 1
 
VENDOR TAX FILING TYPE WITH IRS (CHECK ONE)
 
__Corporation      __Individual      __State/Local
Government      __Partnership      __Sole Proprietor      __Other
____________________
 
AUTHORIZED SIGNATURE
 
/s/ Heath Schiesser
 
DATE
 
6/25/08
 
PRINTED NAME
 
Heath Schiesser
 
 
TITLE
 
President and CEO



 
 

--------------------------------------------------------------------------------

 

Contract C306118005


AMENDMENT #009 Revised TO CONTRACT C306118005


CON TRACT TITLE:         Mo Health Net Managed Care - Eastern Region


CONTRACT PERIOD:       July 1, 2007 through June 30, 2008


The State of Missouri hereby desires to amend the above-referenced contract, as
follows.


For the period April 1, 2008 through June 30, 2008, item 2.25.2 of the RFP
portion of the contract shall be revised as follows:


 
2.25.2
The health plan shall transmit encounter- data and all required files in
accordance with the Health Plan Record Layout Manual, as amended.



All other terms, conditions and provisions of the contract, including all
prices, shall remain the same and apply hereto,


The contractor shall sign and return this document, on or before the date
indicated, signifying acceptance of the amendment.
 